
	

113 S1437 IS: Hermiston Agricultural Research and Extension Center Land Conveyance Act
U.S. Senate
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1437
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2013
			Mr. Wyden (for himself
			 and Mr. Merkley) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for the release of the reversionary interest
		  held by the United States in certain land conveyed in 1954 by the United
		  States, acting through the Director of the Bureau of Land Management, to the
		  State of Oregon for the establishment of the Hermiston Agricultural Research
		  and Extension Center of Oregon State University in Hermiston,
		  Oregon.
	
	
		1.Short titleThis Act may be cited as the
			 Hermiston Agricultural Research and
			 Extension Center Land Conveyance Act.
		2.DefinitionsIn this Act:
			(1)Research center
			 landThe term research center land means the
			 approximately 290 acres of land in Hermiston, Oregon, identified as the
			 Reversionary Interest Area on the map entitled Hermiston
			 Agricultural Research and Extension Center and dated July 23, 2013,
			 including any improvements to, and building on, the land.
			(2)PatentThe
			 term patent means the patent granted by the Director of the Bureau
			 of Land Management (acting on behalf of the United States) to the State,
			 numbered 130889, and dated September 17, 1954.
			(3)StateThe
			 term State means the State of Oregon (acting through the Oregon
			 State Board of Higher Education on behalf of Oregon State University).
			3.Release of
			 reversionary interest and reservation of mineral rights to Bureau of Land
			 Management land conveyed to the State of Oregon for the establishment of
			 Hermiston Agricultural Research and Extension Center
			(a)Release of
			 reversionary interest and reservation of mineral rightsSubject to subsection (b), there are
			 released by the United States without consideration—
				(1)the reversionary interest retained by the
			 United States to the research center land under the patent; and
				(2)the reservation of mineral rights by the
			 United States to the research center land under the patent.
				(b)ConditionThe release of the reversionary interest
			 under subsection (a)(1) is subject to the condition that the State agrees to
			 use any consideration received by the State from the sale, lease, or other
			 conveyance of the research center land after the date of enactment of this Act
			 for agricultural experimental and research work of Oregon State
			 University.
			(c)Instrument of
			 releaseThe Secretary of the
			 Interior (acting through the Director of the Bureau of Land Management) shall
			 execute and file in the appropriate office a deed of release, amended deed, or
			 other appropriate instrument reflecting the release under subsection
			 (a).
			
